Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #050


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 18th day of October, 2017, are as follows:




PER CURIAM:



2017-B -0874      IN RE: C. MIGNONNE GRIFFING

                  Upon review of the findings and recommendations of the hearing
                  committee and disciplinary board, and considering the record,
                  briefs, and oral argument, it is ordered that C. Mignonne
                  Griffing, Louisiana Bar Roll number 19601, be and she hereby is
                  suspended from the practice of law for one year and one day. It
                  is further ordered that all but six months of the suspension
                  shall be deferred.       Following the active portion of the
                  suspension, respondent shall be placed on unsupervised probation
                  for one year, subject to the conditions set forth in this
                  opinion.   The probationary period shall commence from the date
                  respondent and the ODC execute a formal probation plan.       Any
                  failure of respondent to comply with the conditions of probation,
                  or any misconduct during the probationary period, may be grounds
                  for making the deferred portion of the suspension executory, or
                  imposing additional discipline, as appropriate.    All costs and
                  expenses in the matter are assessed against respondent in
                  accordance with Supreme Court Rule XIX, § 10.1, with legal
                  interest to commence thirty days from the date of finality of
                  this court’s judgment until paid.

                  Retired Judge Hillary Crain assigned as Justice ad hoc, sitting
                  for Clark, J., recused.

                  JOHNSON, C.J., concurs in discipline assigned.
                  GUIDRY, J., dissents and assigns reasons.
10/18/17


                           SUPREME COURT OF LOUISIANA

                                         NO. 2017-B-0874

                             IN RE: C. MIGNONNE GRIFFING


                      ATTORNEY DISCIPLINARY PROCEEDING


PER CURIAM *

          This disciplinary matter arises from formal charges filed by the Office of

Disciplinary Counsel (“ODC”) against respondent, C. Mignonne Griffing, an

attorney licensed to practice law in Louisiana.



                                     UNDERLYING FACTS

          Since 1990, respondent has been employed as an Assistant United States

Attorney (“AUSA”) for the Western District of Louisiana, Shreveport Division. At

all times relevant herein, respondent was primarily assigned to prosecute white collar

and public corruption cases.

          During the course of her employment as an AUSA, respondent began and

maintained what the formal charges describe as an “intimate, romantic relationship”

with a Special Agent of the Federal Bureau of Investigation (“FBI”). 1 The FBI agent

was typically the lead investigating law enforcement agent on many of the criminal

prosecutions advanced by respondent.                  While his testimony at trial was not

consistently required, the FBI agent was often the principal witness in grand jury



*
    Retired Judge Hillary Crain, assigned as Justice Ad Hoc, sitting for Clark, J., recused.
1
  The hearing committee and disciplinary board reports do not contain much detail about the nature
of respondent’s relationship with the agent, who was married at the time. The agent is referred to
in the formal charges, and occasionally throughout the record, by his initials; however, in this
opinion he is simply referred to as “the FBI agent.”
presentations and at various hearings where respondent sponsored his testimony on

behalf of the prosecution. Respondent and the FBI agent worked to keep their

relationship confidential.



                                     Counts I & II

      Respondent, on behalf of her client the United States Department of Justice

(“DOJ”), initiated the prosecution of Monroe councilmen Robert “Red” Stevens and

Arthur Gilmore (Count I) and Ouachita Parish Sheriff Royce Toney (Count II). The

FBI agent was the lead investigative agent in both matters. At no time during either

prosecution did respondent disclose to the United States Attorney or the defendants

that the investigations were performed by the FBI agent, whose testimony she

sponsored. Respondent’s relationship with the FBI agent created a conflict or

potential conflict of interest which she was ethically bound to disclose to the United

States Attorney, but which she failed to do. Because the relationship with the FBI

agent could reasonably give rise to a basis for questioning the interest and/or

credibility of the witness by the defense, the existence of the relationship should

have been disclosed to the defendants, but respondent failed to do so.

      The ODC alleged that respondent’s conduct violated Rules 1.7 (a lawyer shall

not represent a client if the representation involves a concurrent conflict of interest),

3.8(d) (the prosecutor in a criminal case shall make timely disclosure to the defense

of all evidence or information known to the prosecutor that tends to negate the guilt

of the accused or mitigates the offense, except when the prosecutor is relieved of this

responsibility by a protective order of the tribunal), and 8.4(a) (violation of the Rules

of Professional Conduct) of the Rules of Professional Conduct.




                                           2
                                       Count III

      In connection with respondent’s prosecution of Sheriff Toney, as set forth in

Count II, the defendant’s attorney, A.M. “Marty” Stroud, III, was assured by

respondent that his client would not be indicted during the month of February, and

held the belief that his client, if indicted, would be allowed to self-surrender. Mr.

Stroud related respondent’s assurances to his client. Nevertheless, when respondent

learned that Sheriff Toney was believed to be “spreading rumors” regarding her

relationship with the FBI agent she called Mr. Stroud and threatened to have Sheriff

Toney arrested, handcuffed, and “perp walked” out of the Sheriff’s Office if he did

not refrain from spreading such rumors. Subsequently, Sheriff Toney was indicted

in February and was arrested, handcuffed, and led out of his office by law

enforcement, resulting in his termination of Mr. Stroud’s representation.

      The ODC alleged that respondent’s conduct violated Rules 8.4(a) and 8.4(d)

(engaging in conduct prejudicial to the administration of justice) of the Rules of

Professional Conduct.



                                       Count IV

      During the course of the prosecutions described in Counts I and II, the United

States Attorney for the Western District of Louisiana was informed of the allegations

regarding respondent’s relationship with the FBI agent. Upon questioning by the

United States Attorney, respondent falsely denied and/or misled the United States

Attorney regarding the relationship.

      The ODC alleged that respondent’s conduct violated Rules 8.4(a) and 8.4(c)

(engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation) of

the Rules of Professional Conduct.




                                          3
                       DISCIPLINARY PROCEEDINGS

      In March 2013, Sheriff Toney filed a complaint against respondent with the

ODC. In March 2016, the ODC filed formal charges against respondent as set forth

above. Respondent answered the formal charges and admitted she had a personal

relationship with the FBI agent. She further admitted she had an obligation to

disclose the relationship to the United States Attorney and to the defendants;

however, she denied the relationship created a conflict of interest. Respondent

denied any misconduct relating to the allegations in Count III of the formal charges.



                                  Formal Hearing

      This matter proceeded to a formal hearing conducted by the hearing

committee on July 7-8 and September 27, 2016. The ODC called Mr. Stroud, Sheriff

Toney, and First Assistant United States Attorney Alexander Van Hook to testify

before the committee. Respondent called numerous character witnesses to testify

before the committee. She also testified on her own behalf and on cross-examination

by the ODC.

      Prior to the hearing, the parties entered into factual stipulations, including the

following:

   1. While employed as an AUSA, respondent and the FBI agent commenced and

      maintained a personal, intimate relationship. There is no evidence to indicate

      that the FBI agent’s testimony was anything other than truthful and supported

      by the evidence, nor any evidence that it was influenced or colored in any way

      by their personal relationship. Respondent and the FBI agent made an effort

      to keep their relationship confidential because the FBI agent was married.

   2. On behalf of the United States Attorney’s Office, respondent initiated the

      prosecution of two Monroe city councilmen, Robert “Red” Stevens and

      Arthur Gilmore. The FBI agent was the lead investigative agent. Although

                                           4
   the FBI agent was a witness before the grand jury and at trial, respondent did

   not disclose the existence of the relationship to either her supervisors or the

   defendants. Respondent acknowledges that the relationship could reasonably

   have given rise to a basis for questioning the interest and/or credibility of the

   FBI agent by the defendants and should have been disclosed.

3. On behalf of the United States Attorney’s Office, respondent initiated the

   prosecution of Ouachita Parish Sheriff Royce Toney. The FBI agent was the

   lead investigative agent. Although the FBI agent was a witness before the

   grand jury and at a pre-trial hearing, respondent did not disclose the existence

   of the relationship to either her supervisors or the defendant. Respondent

   acknowledges that the relationship could reasonably have given rise to a basis

   for questioning the interest and/or credibility of the FBI agent by the defendant

   and should have been disclosed.

4. In connection with the prosecution of Sheriff Toney, respondent advised the

   sheriff’s counsel, Mr. Stroud, that the sheriff would not be indicted in

   February 2012 because that is what she had been told by her supervisors. The

   next day, respondent was advised by her supervisors to present the Toney case

   to the February grand jury. Though respondent told her supervisors of the

   assurances she had given Mr. Stroud, respondent was instructed to proceed

   with the case to the February grand jury. She was instructed that she was not

   to tell Mr. Stroud until Sheriff Toney was arrested. To that end, respondent

   wrote a letter to Mr. Stroud that she had hand delivered to him following

   Sheriff Toney’s arrest. Sheriff Toney’s arrest was authorized by management

   of the United States Attorney’s Office and executed by the FBI. Sheriff Toney

   was arrested in the same place and in the same manner as his co-defendant

   and subordinate who had been arrested several months earlier.



                                       5
   5. In June 2012, four months after Sheriff Toney’s indictment, Mr. Stroud

      advised the United States Attorney’s Office that he believed respondent and

      the FBI agent had an inappropriate relationship. When questioned by the

      United States Attorney, respondent was not immediately and fully

      forthcoming. Shortly thereafter, respondent advised the First Assistant of the

      exact nature of the relationship.

   6. The DOJ has completed its investigation into respondent’s conduct. In

      accordance with DOJ policies, respondent was suspended without pay for

      nineteen days. Respondent has already served this suspension. Respondent

      has returned to her employment and is actively engaged as an appellate

      attorney.



                            Hearing Committee Report

      After considering the testimony and the other evidence in the record, the

committee made the following findings:

      Sheriff Toney’s original defense counsel, Mr. Stroud, testified that when he

was retained by Toney, he had a telephone conference with respondent in which he

stated that he wanted Sheriff Toney to be able to appear by citation versus being

arrested. Mr. Stroud testified that he received assurances from respondent that

Sheriff Toney would be able to surrender by citation. Mr. Stroud further testified

that he had had similar conversations with respondent in the past and that those

assurances in those prior matters had been honored. The committee found Mr.

Stroud’s testimony credible despite the fact that respondent testified she never

committed to self-surrender and would not have done so because she knew she

would not be the person making the decision as to self-surrender versus arrest.

      There was another exchange between respondent and Mr. Stroud, via e-mail,

in which respondent committed to Mr. Stroud that Sheriff Toney would not be

                                          6
indicted in February 2012. Respondent admits that commitment. The committee

concluded that respondent did not voluntarily break her commitment. According to

the testimony of Mr. Van Hook, the decision was made to proceed with a February

indictment based on certain acts by Sheriff Toney which were intended to intimidate

witnesses or otherwise obstruct the government’s investigation. Respondent was

ordered not to communicate to Mr. Stroud that, in fact, the indictment would be

occurring in February.

      There was yet another telephone conversation that occurred between

respondent and Mr. Stroud. A call was made by respondent to Mr. Stroud during

which respondent advised Mr. Stroud that if Sheriff Toney did not stop spreading

rumors about her relationship with the FBI agent, she was going to have Sheriff

Toney arrested. Respondent testified that she was trying to deliver the message that

Sheriff Toney must stop trying to intimidate witnesses and obstruct the

government’s investigation. In her sworn statement, respondent testified that when

she had this telephone conversation with Mr. Stroud, she already knew that Sheriff

Toney was endeavoring to affect the outcome of the investigation by threats and

harassment. She further stated that she used her relationship with the FBI agent as

an “example” of Sheriff Toney’s misconduct. She stated that she was trying to

protect her witness (an employee of Sheriff Toney) and her witness’ husband and

therefore did not mention their names or the specific actions of Sheriff Toney

because he was not aware the witness was cooperating. However, the fact remains

that the only topic that respondent mentioned in her telephone conference with Mr.

Stroud was the issue of Sheriff Toney’s spreading rumors about her relationship with

the FBI agent. Respondent admits that she should not have made the call to Mr.

Stroud.

      Mr. Stroud testified that respondent further told him that if Sheriff Toney did

not stop spreading rumors about her and the FBI agent, she would not only have

                                         7
Sheriff Toney arrested, but that he would be “handcuffed and perp walked out of the

Sheriff’s Office.” Respondent denies that she made such threats, stating that it is

totally up to the FBI as to the method of arrest employed. The committee found Mr.

Stroud’s version of the conversation credible. The committee agreed with Mr. Van

Hook that respondent’s call to Mr. Stroud was an abuse of prosecutorial power and

involved conduct that was prejudicial to the administration of justice.

      The committee further found clear and convincing evidence that respondent’s

actions caused the respect and confidence due the office of the United States

Attorney for the Western District to suffer in the Monroe, Louisiana area.

      Finally, the committee found that the decision to indict Sheriff Toney in

February 2012 and to arrest him resulted in loss of business and damage to the

professional reputation of Mr. Stroud.

      Based on these findings, the committee determined that respondent violated

Rules 1.7(a)(2), 8.4(c), and 8.4(d) of the Rules of Professional Conduct. The

committee did not mention any of the other rule violations alleged in the formal

charges.

      The committee found the following aggravating factors present: a dishonest

or selfish motive, multiple offenses, and substantial experience in the practice of law

(admitted 1989). The committee found the following mitigating factors present:

absence of a prior disciplinary record, full and free disclosure to the disciplinary

board and a cooperative attitude toward the proceedings, character or reputation, and

imposition of other penalties or sanctions.

      The committee did not specifically discuss the duties violated by respondent,

her mental state, or the harm caused by her misconduct, nor did it identify the

applicable baseline discipline. However, the committee did cite Standards 4.32 and

6.32 of the ABA’s Standards for Imposing Lawyer Sanctions. Standard 4.32

provides suspension is generally appropriate when a lawyer knows of a conflict of

                                          8
interest and does not fully disclose to a client the possible effect of that conflict, and

causes injury or potential injury to a client. Standard 6.32 provides that suspension

is generally appropriate when a lawyer engages in communication with an individual

in the legal system when the lawyer knows that such communication is improper,

and causes interference or potential interference with the outcome of the legal

proceeding. The committee also cited In re: Jordan, 04-2397 (La. 6/29/05), 913 So.

2d 775, in which this court held that a prosecutor is “charged with a high ethical

standard [and] entrusted with upholding the integrity of the criminal justice system

by ensuring that justice is served for both the victims of crimes and the accused. …

Any intentional deviation from the principle of the fair administration of justice will

be dealt with harshly by this Court.”

      Considering the foregoing, the committee recommended that respondent be

suspended from the practice of law for six months, followed by a one-year period of

probation during which she should be required to obtain twenty hours of continuing

legal education (“CLE”) in ethics and twenty hours in professionalism, for a total of

forty hours, by the end of 2017.



                                     Post-Hearing

      Following the issuance of the hearing committee’s report, the ODC filed an

objection to the committee’s failure to address the applicability of Rule 3.8(d) of the

Rules of Professional Conduct. The ODC also urged that the board revisit the

sanction recommended by the committee. Respondent likewise objected to the

report, contending that the committee failed to apply a clear and convincing standard

in weighing the evidence, erred in its factual conclusions in two instances, and

recommended a sanction that was too harsh.

      On February 7, 2016, prior to any consideration of this matter by the

disciplinary board, the ODC and respondent filed a pleading captioned “Joint

                                            9
Stipulations and Memorandum by the Office of Disciplinary Counsel and

Respondent.” In this pleading, the parties agreed that respondent violated the Rules

of Professional Conduct as charged. The parties also agreed that the appropriate

sanction in this matter is a suspension of one year and one day, with all but six

months deferred, subject to a one-year period of unsupervised probation with

conditions, including the CLE obligations proposed by the hearing committee.



                       Disciplinary Board Recommendation

      After review, the disciplinary board determined that the hearing committee’s

findings of fact are supported by the evidence and are not manifestly erroneous. The

parties stipulated to many of the facts prior to the hearing. Effect must be given to

these stipulations unless they are withdrawn. In re: Torry, 10-0837 (La. 10/19/10),

48 So. 3d 1038. To the extent that additional facts, not stipulated, were found by the

committee, the board adopted these facts as supported by the record. In addition to

the factual allegations, after the hearing the parties stipulated that respondent

violated Rules 1.7, 3.8(d), 8.4(a), 8.4(c), and 8.4(d). Likewise, these stipulations

must be given effect. Id.

      The board determined that respondent knowingly violated duties owed to her

client, the public, and the legal system. Her assurances to Mr. Stroud relative to his

client’s indictment and arrest, and her phone call threatening the public arrest of

Sheriff Toney, were improper. These communications harmed the relationship

between Mr. Stroud and his client. Respondent’s personal interest in keeping quiet

her relationship with the FBI agent deprived her client, the United States through her

superiors, of information they needed to make informed decisions relative to the

representation of the government and disclosure obligations to defendants. Her

misconduct led to the government’s decision to relitigate the case against

Councilmen Stevens and Gilmore, caused harm in the form of the additional

                                         10
expenditure of resources to retry the case, and adversely impacted the government’s

tendered plea bargain offered to Sheriff Toney. The potential for harm also exists,

as it is possible that the issue of the relationship may be raised in other cases

prosecuted by respondent in which the FBI agent testified. Furthermore, her actions

are the type that cause unfavorable opinion by the public towards the legal system

and especially, the United States Attorney’s Office in the Western District of

Louisiana. The applicable baseline sanction in this matter is suspension.

      The board agreed with the aggravating and mitigating factors found by the

committee. Additionally, the board found remorse to be a mitigating factor. The

board found the mitigating factors in this case far outweigh the aggravating factors,

particularly the factors of character and reputation, imposition of other penalties or

sanctions, and remorse.

      The board then turned to an analysis of this court’s prior jurisprudence. The

board acknowledged that there is no Louisiana case law which directly addresses an

intimate relationship between a government prosecutor and a law enforcement agent

called as a witness. Instead, the board relied upon cases involving assistant district

attorneys who received fully deferred suspensions with probation for engaging in

conflicts of interest and conduct prejudicial to the administration of justice in their

civil practices. See In re: Caillouet, 01-2461 (La. 11/9/01), 800 So. 2d 367, and In

re: Toups, 00-0634 (La. 11/28/00), 773 So. 2d 709. The board also cited In re:

Ruffin, 10-2544 (La. 1/14/11), 54 So. 3d 645, as an example of a prosecutor who

used her position to threaten someone in order to further a personal interest. In that

case, an individual had written a bad check to a friend of Ruffin’s and owed the

friend money. Ruffin threatened the individual with arrest and prosecution. For this

misconduct, balanced by the mitigating factors present, the court imposed a six-

month suspension, with all but thirty days deferred. Finally, the sole reported

Louisiana case addressing a violation of Rule 3.8(d) is In re: Jordan, 04-2397 (La.

                                          11
6/29/05), 913 So. 2d 775, in which the prosecutor was suspended for three months,

fully deferred, subject to a one-year period of probation for failing to disclose

exculpatory evidence in violation of Rule 3.8(d).

       Considering these cases, and the numerous mitigating factors present in this

matter, the board concluded that the appropriate sanction is a six-month suspension,

fully deferred subject to a one-year period of probation during which respondent

must obtain an additional ten hours each of continuing legal education in the areas

of ethics and professionalism. 2 The board further recommended that respondent pay

all costs and expenses of these proceedings.

       The ODC filed an objection to the board’s report and recommendation.

Accordingly, the case was docketed for oral argument pursuant to Supreme Court

Rule XIX, § 11(G)(1)(b).



                                     DISCUSSION

       Bar disciplinary matters fall within the original jurisdiction of this court. La.

Const. art. V, § 5(B). Consequently, we act as triers of fact and conduct an

independent review of the record to determine whether the alleged misconduct has

been proven by clear and convincing evidence. In re: Banks, 09-1212 (La. 10/2/09),

18 So. 3d 57.       While we are not bound in any way by the findings and

recommendations of the hearing committee and disciplinary board, we have held the

manifest error standard is applicable to the committee’s factual findings. See In re:

Caulfield, 96-1401 (La. 11/25/96), 683 So. 2d 714; In re: Pardue, 93-2865 (La.

3/11/94), 633 So. 2d 150.




2
  The board acknowledged that respondent and the ODC stipulated to a sanction which would
require respondent to serve an actual period of suspension, but stated that a fully deferred
suspension is consistent with the jurisprudence, and moreover, the board was not bound by the
stipulation in making its sanction recommendation to the court.


                                             12
       The underlying facts of this case are largely undisputed.                       Essentially,

respondent acknowledges that while employed as an AUSA, she commenced and

maintained a personal, intimate relationship with an FBI agent. Although there is

no indication that the agent’s testimony was influenced or colored in any way by

their personal relationship, respondent admits she failed to disclose the relationship

during her prosecution of two Monroe city councilmen and the Ouachita Parish

Sheriff.    After the sheriff’s counsel raised the possibility of the relationship,

respondent was questioned by the United States Attorney and was not immediately

and fully forthcoming. In addition, the disciplinary board found respondent made

assurances to the sheriff’s counsel relative to his client’s indictment and arrest. This

conduct, and her phone call threatening the sheriff’s public arrest, were clearly

improper. These communications harmed the relationship between the sheriff and

his counsel. Based on these facts, the parties agree that respondent violated Rules

1.7, 3.8(d), 8.4(a), 8.4(c), and 8.4(d) of the Rules of Professional Conduct.

       Having found evidence of professional misconduct, we now turn to a

determination of the appropriate sanction for respondent’s actions.3 In determining

a sanction, we are mindful that disciplinary proceedings are designed to maintain

high standards of conduct, protect the public, preserve the integrity of the profession,

and deter future misconduct. Louisiana State Bar Ass’n v. Reis, 513 So. 2d 1173

(La. 1987). The discipline to be imposed depends upon the facts of each case and

the seriousness of the offenses involved considered in light of any aggravating and

3
  In the parties’ briefs, there is considerable discussion as to whether respondent is bound by the
stipulated sanction. While we have permitted the parties to enter into stipulations of fact and rule
violations, we question the wisdom of allowing stipulations regarding sanctions in the context of
a formal charge matter. The parties have an adequate procedure to propose sanctions to this court
by filing a joint petition for consent discipline in this court. See Supreme Court Rule XIX, § 20.
In any event, unlike the stipulations of fact and rule violations discussed in In re: Torry, 10-0837
(La. 10/19/10), 48 So. 3d 103, we now hold a stipulation by the parties as to sanctions is not binding
on the hearing committee, the disciplinary board, or this court. Should the parties stipulate to a
sanction in the course of a proceeding based on formal charges, the committee and the board may
consider the stipulated sanction along with the other evidence but are in no way bound to accept it
and remain free to formulate their own recommendation of discipline based on all relevant
considerations.

                                                 13
mitigating circumstances. Louisiana State Bar Ass’n v. Whittington, 459 So. 2d 520

(La. 1984).

      We have not previously had the opportunity to address directly the misconduct

of a government prosecutor who maintained an intimate or romantic relationship

with a law enforcement agent called as a witness. However, we have repeatedly held

that public officials – and prosecutors in particular – are held to a higher standard

than ordinary attorneys. See In re: Bankston, 01-2780 (La. 3/8/02), 810 So. 2d 1113

(an attorney occupying a position of public trust is held to even a higher standard of

conduct than an ordinary attorney); In re: Toups, 00-0634 (La. 11/28/00), 773 So.

2d 709 (because the prosecutor is entrusted with great power and discretion in our

system of justice, he is also charged with a high ethical standard). In formulating a

sanction for respondent’s misconduct, some general guidance can be drawn from

cases dealing with conflicts of interest involving romantic entanglements. For

example, the case of In re: Ryland, 08-0273 (La. 6/6/08), 985 So. 2d 71, is

instructive. There the respondent entered into an intimate relationship with a client

during the course of a domestic representation. The respondent was suspended for

ninety days, fully deferred, considering that there was little or no actual harm.

Furthermore, the respondent was not a prosecutor and did not commit any other

violations of the Rules of Professional Conduct.

      In a case involving both a conflict of interest as well as deception such as

exists in this instance, the recent case of In re: Bullock, 16-0075 (La. 3/24/16), 187

So. 3d 986, is highly persuasive. The respondent failed to file a petition for damages

within the prescriptive period and then took steps to hide her malpractice from the

client when the duty owed was full disclosure. We determined that this conduct

warranted a suspension for one year and one day, with all but six months deferred.

There are strong parallels here inasmuch as respondent has a clear conflict of interest

under Rule 1.7 that should have been disclosed to the government and to opposing

                                          14
counsel in her pending cases. When the issue did arise, respondent was deceitful

and falsely misrepresented the issue to her employer on not one, but two, separate

occasions.

      Respondent acknowledged in her prehearing stipulations that the relationship

she had with the FBI agent could reasonably have given rise to a basis for

questioning the interests and/or credibility of the agent by the defendants and should

have been disclosed. Respondent stipulated prior to board panel argument that this

conduct violated Rule 3.8(d). In In re: Jordan, 04-2397 (La. 6/29/05), 913 So. 2d

775, we imposed a fully deferred three-month suspension upon a prosecutor who

failed to turn over exculpatory evidence to the defense in violation of Rule 3.8(d).

      Finally, respondent stipulated that she used her position as an AUSA to

threaten a criminal defendant she was prosecuting with arrest within his own office

if he did not refrain from spreading “rumors” regarding her relationship with the FBI

agent. This abuse of her authority as a prosecutor is similar in some respects to In

re: Ruffin, 10-2544 (La. 1/14/11), 54 So. 3d 465. There, Assistant District Attorney

Ruffin used her position to threaten with arrest and prosecution an individual who

had written a bad check to her friend. We determined that the nature of the

misconduct warranted a period of actual suspension and suspended Ruffin for six

months, with all but thirty days deferred.

      When taken cumulatively, including the multiple violations of the Rules of

Professional Conduct and specifically considering respondent’s dishonesty and

misrepresentation to which she has stipulated, we find that the fully deferred

suspension recommended by the board is not appropriate and that respondent must

serve an actual period of suspension. We will impose a one year and one day

suspension, deferring all but six months of the suspension in light of the substantial

mitigating circumstances present. We further order that respondent serve a one-year

period of unsupervised probation, during which she shall obtain an additional forty

                                         15
hours of continuing legal education, with twenty hours each in the areas of ethics

and professionalism.



                                     DECREE

      Upon review of the findings and recommendations of the hearing committee

and disciplinary board, and considering the record, briefs, and oral argument, it is

ordered that C. Mignonne Griffing, Louisiana Bar Roll number 19601, be and she

hereby is suspended from the practice of law for one year and one day. It is further

ordered that all but six months of the suspension shall be deferred. Following the

active portion of the suspension, respondent shall be placed on unsupervised

probation for one year, subject to the conditions set forth in this opinion. The

probationary period shall commence from the date respondent and the ODC execute

a formal probation plan. Any failure of respondent to comply with the conditions of

probation, or any misconduct during the probationary period, may be grounds for

making the deferred portion of the suspension executory, or imposing additional

discipline, as appropriate. All costs and expenses in the matter are assessed against

respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest

to commence thirty days from the date of finality of this court’s judgment until paid.




                                         16
10/18/17



                SUPREME COURT OF LOUISIANA
                             No. 2017-B-0874
                 IN RE: C. MIGNONNE GRIFFING

           ATTORNEY DISCIPLINARY PROCEEDING

JOHNSON, Chief Justice, concurs in the discipline assigned.




                                     1
  10/18/17


                      SUPREME COURT OF LOUISIANA

                                 NO. 2017-B-0874

                       IN RE: C. MIGNONNE GRIFFING

                 ATTORNEY DISCIPLINARY PROCEEDINGS



Guidry, J., dissents and would suspend the respondent from the practice of law for

a period of six months, fully deferred, subject to a one-year period of probation with

conditions.